DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1-19 is/are allowable over the following reference(s): Jin (US Pat.: 8709306), which is/are the closest prior art this office has discovered.  The reference(s) teaches:
A method of making a catalyst  that involves combining at least one element, which can include iron and aluminum (col. 3, line 22) along with vanadia and titiania (col. 3, lines 27-30) in solution (col. 3, lines 53-54).  The catalyst is made by adding a reducing agent and/or oxidizing agent, which can include compounds fro a list, but also include: acetic acid, citric acid and ethanol (col. 4, lines 1-3, 6, 7, 11).  
After this step, Jin explains adding a pH conditioning agent, such as nitric acid (col. 4, line 20) or ammonium hydroxide (col. 9, line 25).  
The reference does not describe adding more than one reducing and/or oxidizing agent together in the combination claimed, nor does the reference describe acetic acid as the glacial-type, furthermore, the reference does not describe the feature of reacting the mixture for 20-30 mins (step 2 of claim 1), stirring the reaction for 30-40 mins (step 3 in claim 1), adding one mixed solution to the other dropwise (see step 4 in claim 1 and then setting the produced mixture at a temperature of 90-110 degrees C for 2-3 days and then baking the product from 300-500 degrees C for 3-4 hrs (see step 5 in claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 23, 2022